COLEMAN, J.
On the 8th of December, 1892, Jim Rand was tried and convicted upon a charge of assault and battery, and sentenced to perform hard labor for the county. Being detained in jail by the sheriff, on the 30th of December, 1892, he sued out a writ of habeas corpus, alleging among other things that he was wrongfully and illegally detained in the county jail by the sheriff. The facts are undisputed, and there are no circumstances or reasons given why the petitioner has been thus detained in jail for so long a time after his conviction and sentence. Under the following authorities, it was the duty of the probate judge to grant the writ, and upon hearing to have discharged the prisoner.—Ex parte Crews, 78 Ala. 457; Kirby v. State, 62 Ala. 51; Ex parte King, 82 Ala. 59.
There are other irregularities in the proceedings, but it is unnecessary to notice them.
The writ of habeas corpus will be awarded, unless the petitioner is content to renew his application before a court or judge of primary jurisdiction,